 

Case 8:19-mj-00063-GLS Document 1' Filed 02/14/19 Page 1 ot 1
AUSA Windom_2019R00010

AO 91 (Rev. ll/l 1) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

  
  

District of Maryland

 

 

 

 

 

United States of America )
v. )
)
)
)
Christopher Paul Hasson )
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 10/14/2016 - 2/5/2019 in the county of lVlOntQOm€W in the
District of Mary|and , the defendant(s) violated:
Coa’e Section Ojj‘ense Descrl`ption
18 U.SG, § 922(g)(3) possession oerearm and ammunition by unlawful user or addict of any
A mp (M controlled substance
21 U.S.C. § 844 simple possession of Tramado|, a Schedu|e lV controlled substance

§

This criminal complaint is based on these facts:

See the attached Affldavit of Special Agent A|exandria M. Thoman dated February 14, 2019.

d Continued on the attached sheet.

Zé: z , 7@%\(
Complainant ’s signature

A|exandria M. Thoman, SpeciMnt, FB|

Printed name a

 

    

 

Sworn to before me and signed in my presence
) ”-1
, bay/1

City and state; Greenbe|t, MD Gina L. Simms, U.S. Magistrate Judge

Printed name and title

 

 

Judge ’s signature

 

 

 

